DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10638926. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application contain the same limitations as the patent reference for instance claim 1 of both claim sets includes the covering step, the monitoring pupil dilation step, the emitting step and the detecting step.  The additional claims have similar relationships.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter US 5661538 A in further view of Waldorf et al (US 2007/0236663 A).
	Re claim 1, Carter discloses a method for examining a pair of target eyes of a patient using an apparatus (see at least abstract), the method comprising: monitoring pupil dilation of the target pairs of eyes for a period of time while the one or the pair of external-light blocking 
	Re claim 1, Carter does not explicitly disclose covering the pair of target eyes with one or a pair of external-light blocking eyepieces of the apparatus, the covering comprising positioning the pair of external-light blocking eyepieces in contact with the patient’s face;
	However Waldorf et al disclose this limitation in at least 0009 and further the hoods or eye blocking eyepieces are standard equipment in the art. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Carter to include the above cited limitation as taught by Waldorf for the predictable result of more accurate test results through reduction in ambient light.
	Re claim 2, Carter discloses wherein the monitoring comprises: detecting pupils of the target pairs of eyes reaching maximum dilation (since the prior art reference detects pupil changes, by definition it will detect the maximum pupil dilation).

Claim 3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter US 5661538 A in further view of Waldorf et al (US 2007/0236663 A) and further in view of Lashkari et al (USPAT 6, 089, 716).
	Re claim 3, Carter US 5661538 A in further view of Waldorf et al do not explicitly disclose emitting, selectively by one of the light sources towards a first eye in the pair of target 
However Lashkari et al teaches this limitation in at least col. 6, lines 26-57.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Carter  in view of Waldorf et al to include the above cited limitation as taught by  Lashkari et al for the predictable result of reducing cost of device compared to SLOs.
	Re claim 6, Carter further discloses wherein the emitting further comprises: emitting, selectively by one of the light sources towards a first eye in the pair of target eyes, at least one beam for each distinct visible light spectrum color, in sequence from least energized to most energized (see at least col 4, lines 28-52).
	Re claim 7, Carter further discloses wherein pupil dilation during at least a portion of the period of time for visible light emission is less than 100% % (since this measures pupil dilation inherently this period and others would be within the functionality of the device since it can apply to different levels of dilation).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter US 5661538 A in further view of Waldorf et al (US 2007/0236663 A), Lashkari et al (USPAT 6, 089, 716) and further in view of Rowe (US 2012/0092619 Al).

However Rowe teaches this limitation in at least 0088 (a few hundred includes 200).
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Lashkari etal to include the above cited limitation as taught by Rowe for the predictable result of providing a spectrally optimal condition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JAMES R GREECE/Primary Examiner, Art Unit 2872